Exhibit 10.22
Manufacturing and Supply Agreement
     This Manufacturing and Supply Agreement (the “Agreement”) dated as of
March 10, 2010 (the “Effective Date”), is entered into by and between
Sourcefire, a Delaware corporation with its principal office located at 9770
Patuxent Woods Drive Columbia, MD 21046 (“Sourcefire”) and Premio, Inc., an
Illinois corporation with its principal office located at 918 Radecki Court,
City of Industry, CA 91748 (“Premio”). Sourcefire and Premio may each also be
referred to herein as a “Party” and collectively the “Parties”.
     WHEREAS, Premio is a contract manufacturer that performs manufacturing
services for the production and delivery of technology products;
     WHEREAS, Sourcefire desires to engage Premio to have Premio provide
non-exclusive manufacturing services to Sourcefire; and
     WHEREAS, Premio desires to provide Sourcefire with non-exclusive
manufacturing services pursuant to which Premio will manufacture products in
accordance with specifications prescribed by Sourcefire.
     NOW, THEREFORE, in consideration of the mutual promises contained in this
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties intending to be
legally bound, hereby agree as follows:
DEFINITIONS
As used herein, the following capitalized terms will have the meanings set forth
below:
“AVL” or the “Approved Vendor List” means the list of third party vendors
approved by Sourcefire that Premio may purchase component parts from.
“Bill of Materials” means the complete and detailed list of all components,
materials, and other items, including but not limited to, processors,
motherboards, chassis, disk drive, power supplies, the Software Image, cable and
mounting brackets, labels and documentation that are necessary for the
manufacturing, processing and packaging the Products pursuant to the
Specifications.
“Confidential Information” means any and all information and materials disclosed
by one Party (“Discloser”) to the other Party (“Recipient”) (whether in writing
or in oral, graphic, electronic or any other form) that are marked or described
as, identified in writing as, or provided under circumstances indicating that
such information and materials are confidential or proprietary. The Confidential
Information of Sourcefire includes, without limitation, the Bill of Materials,
all Specifications and all information and materials provided by Sourcefire
relating to Customers. Information or materials shall not be considered
Confidential Information to the extent such information or materials can be
shown by the Recipient to have been: (a) available to the public prior to the
date of Discloser’s disclosure to Recipient or to have become available to the
public thereafter without any unauthorized act or omission by Recipient;
(b) rightfully

 



--------------------------------------------------------------------------------



 



in Recipient’s possession prior to the date of Discloser’s disclosure to
Recipient and not otherwise restricted as to disclosure; or (c) disclosed to
Recipient without restriction by a third party who had a right to disclose and
was not otherwise under an obligation of confidence. Information or materials
shall not be deemed to be “available to the public” or to be “in Recipient’s
possession” merely if such information or materials can be reconstructed,
combined or pieced together from multiple sources that are available to the
public or Recipient if no one of those sources actually leads one to the entire
combination, together with its meaning and importance.
“Customer” means a third party customer of Sourcefire specified in an Order.
“Do Not Ship List” means a continually updated list of individuals, entities and
jurisdictions to which Products and Other Products are forbidden to be shipped
pursuant to applicable Laws.
“Intellectual Property” means all present and future copyrights, trade secrets,
trademarks, service marks, patents, patent rights, utility models, industrial
property rights, mask works, inventions, processes, designs, methods and all
other intellectual and proprietary rights, including all applications and
registrations with respect thereto, arising under the laws of any country or
jurisdiction worldwide.
“Law” means any statute, law, regulation, ordinance, rule, judgment, order,
decree, permit, concession, grant, franchise, license, agreement, directive,
guideline, policy or rule of common law, or any governmental requirement or
other governmental restriction or similar form of decision or determination, or
any interpretation or administration of any of the foregoing by any national,
state or local government (or any association, organization or institution of
which any of the foregoing is a member, or to whose jurisdiction any thereof is
subject, or in whose activities any thereof is a participant), whether now or
hereafter in effect.
“Manufacturing Facility” means (a) a manufacturing facility owned and controlled
by Premio, or (b) a third party manufacturing facility affiliated with Premio
that has been approved for use pursuant to Section 13.3 at which (in either
case) Premio will manufacture, assemble and ship Products and Other Products, as
applicable, for a particular Order.
“Order” means a purchase order submitted by Sourcefire to Premio that specifies
the Product(s) that are to be manufactured by Premio and shipped by Premio to a
Customer and/or the Other Product(s) that are to be shipped by Premio to a
Customer.
“Other Product(s)” means a product or component identified either in: an SOW as
an “Other Product”, a product or component that is consigned to Premio by
Sourcefire or Sourcefire’s supplier, and that is not a “Product” to be
manufactured by Premio which in either case is to be distributed by Premio to
Customers as requested by Sourcefire pursuant to an Order.
“Other Product Price” means the price of the Other Product(s) as referenced in
an SOW.

2



--------------------------------------------------------------------------------



 



“Product” each Sourcefire product identified in an SOW that will be manufactured
by Premio in accordance with the Specifications, excluding any Other Product (as
defined above).
“Product Price” means the sale price of the completely manufactured Product as
referenced in an SOW to be charged to Sourcefire by Premio which price includes
the cost of all components, manufacturing and assembly costs, packaging costs
and all related services, but excludes carrier shipping costs, freight charges,
any customs duties and value added tariffs and similar type of taxes.
“Specifications” means the design, engineering, functional and/or technical
specifications for each Product including, but not limited to, Bill of
Materials, assembly drawings, process documentation, test specifications,
current revision number and all applicable third party components. The
Specifications for each Product will be set forth in the applicable SOW and
other documentation provided by Sourcefire.
“Software Image” means the applicable software for each Product provided by
Sourcefire which when integrated by Premio with the hardware components listed
in the Bill of Materials, will form such Product.
“SOW” means each Statement of Work attached to this Agreement that sets forth
the scope of services to be provided by Premio to Sourcefire with respect to the
manufacturing, packing, delivery and warranty returns of Products and Other
Products, as applicable.
1. RELATIONSHIP OVERVIEW
1.1. Manufacture and Supply Relationship. This Agreement will govern all
transactions between the Parties with respect to (a) the supply of all
components included in the Bill of Materials, (b) the manufacture of Products by
Premio including, but not limited to, the design, testing and configuration
services, production and supply chain process and quality control procedures to
be implemented by Premio while manufacturing Products, (c) the shipment of
Products and Other Products by Premio to Customers, and (d) the return of
Products and Other Products by Customers to Premio.
1.2. Statements of Work. The Parties may enter into one or more SOWs during the
term of this Agreement which may set forth the Specifications and other relevant
details with respect to the design, testing, manufacturing, shipment, delivery
and warranty return procedures for each Product and any Other Products. Each SOW
will expressly reference this Agreement, shall be signed by both Parties and
will be attached hereto as an exhibit and incorporated by reference into this
Agreement. The Parties may enter into one SOW for all the Products and Other
Products, or enter into separate SOWs for one or more Products and Other
Products. In the event of a conflict between the terms of this Agreement and the
terms of an SOW, the terms of the SOW will control with respect to such
conflict, unless specifically set forth otherwise in this Agreement.
1.3. Program Manager/Team. Sourcefire and Premio each shall designate a program
manager (each, a “Program Manager”) who shall be the principal point of contact
for each Party for all matters relating to this Agreement.

3



--------------------------------------------------------------------------------



 



2. PRODUCT MANUFACTURING
2.1. Product Specifications. Premio shall provide Sourcefire with Premio’s
proposed manufacturing procedure instructions (“MPI”), testing procedure
instructions (“TPI”) and quality management system (“QMS”) before manufacturing
Products, unless specified otherwise in an SOW. Premio shall manufacture all
Products in accordance with (a) the Specifications, (b) the manufacturing
requirements set forth in Section 2.4, and (c) the quantities and other terms
set forth in each Order.
2.2. Changes to Product Specifications. At any time and from time to time,
Sourcefire may, by written change order, request changes to the Specifications
for any Product (“Requested Change Order”). Upon receipt of the Requested Change
Order, the Parties agree that: (a) Premio shall notify Sourcefire in writing of
any impact information as deemed relevant and material by Premio, particularly
with respect to any terms of this Agreement or any SOW, including, without
limitation, cost, Bill of Materials, inventory, delivery time and lead times,
Product Prices, labor costs and any other additional costs associated therewith;
and (b) Premio will not proceed with a change in the manufacturing process to
implement the requested modified Specifications for such Product until: (i) the
Parties further agree to a final written change order for such Specifications
(“Final Change Order”) incorporating any and all of the Requested Change Order
and any changes to the Quarterly Forecast (as defined in Section 5.1), this
Agreement and the applicable SOW reflecting the impact information provided by
Premio including, without limitation, Product Prices, delivery and lead times,
Bill of Materials and costs and the effective date of such Final Change Order;
and (ii) Sourcefire authorizes the manufacturing of the Products based upon the
Final Change Order commencing on the effective date of such Final Change Order.
Premio will not refuse to implement any changes to any Specifications unless
Premio reasonably determines that the requested changes are incapable of being
implemented in a commercially reasonable manner.
2.3. Approval of Launch Processes. Premio will adhere to the following
production process in addition to the processes set forth in each applicable SOW
for each Product:
     (a) Prototype. Premio will initially build a prototype of each Product
based on the Specifications for such Product. Premio will then test such
prototype in accordance with the testing requirements set forth in the TPI and
SOW. Sourcefire shall clearly specify all tests that are required to be
performed on the Product by Premio in this Agreement or any SOW, and any
additional testing or certifications not identified in this Agreement or SOW
shall be at Sourcefire’s expense. Upon Sourcefire’s request, Premio will submit
to Sourcefire any available test results that are derived from the tests
required by this Agreement and all SOWs.
     (b) First Article Production. If Sourcefire, in its sole discretion,
determines that the prototype of a Product conforms to all Specifications and
satisfies all of Sourcefire’s testing requirements, then Premio shall proceed to
the first article production of at least twenty (20) units of such Product,
unless Sourcefire requests fewer units be produced. Premio shall not undertake
the first article production for any Product until Sourcefire has approved the
prototype for such Product. During the first article production

4



--------------------------------------------------------------------------------



 



process for any Product, Sourcefire shall have the right to be present at the
Manufacturing Facility where the first article production takes place. Following
completion of the first article production of a Product, Sourcefire shall then
determine, in its sole discretion, if Premio has successfully achieved first
article production for such Product based on the Specifications and all other
testing requirements. If Sourcefire approves the first article production for a
Product, then Premio shall be permitted to manufacture and ship such Product to
Customers upon receipt of an Order from Sourcefire. If Sourcefire does not
approve the first article production for a Product due to the failure to conform
with the Specifications or testing requirements provided in the SOW, Sourcefire
shall provide Premio with the reasons (in reasonable detail) as to why Premio
did not successfully achieve the first article production for such Product and
also provide any necessary and specific suggestions and guidelines to assist
Premio in achieving approval for first article production. Thereafter, Premio
shall proceed again with the aforementioned first article production and
approval process set forth in this Section 2.3(b) until the first article
production for such Product is approved by Sourcefire.
     (c) Production at Manufacturing Facilities. Premio shall be required to
follow the prototype and first article production approval process in
Section 2.3(a) and 2.3(b) at each Manufacturing Facility for each Product.
2.4. Manufacturing Requirements. Each Product manufactured by Premio must
conform to the Specifications as provided in the applicable SOW before the
Product can be shipped by Premio to a Customer. If any Product manufactured by
Premio does not conform to the Specifications or pass the applicable testing
requirements as provided in the SOW, then Premio shall correct all deficiencies
and/or non-conformities and replace or repair such defective Product, at no
additional charge to Sourcefire, before such Product is shipped to a Customer.
Sourcefire shall have the right, at any time in its sole discretion, to observe
Premio’s performance of required testing, provided that such observation does
not interfere with Premio’s operations.
2.5. Production Records. Premio shall maintain all quality records and test
results required by an SOW for all manufactured Products and deliver them to
Sourcefire upon request by Sourcefire. Premio will use commercially reasonable
efforts to maintain the accuracy of all such records and test results.
2.6 Rework. In the event any Rework (hereinafter defined) is required by
Sourcefire, Sourcefire agrees and acknowledges that such Rework may result in an
increased Product Price not contemplated by the Parties in an SOW, or an
excusable delay for Premio with respect to its delivery and lead times and
materials liability. “Rework” shall mean any change or rework requested by
Sourcefire that is not specified in an SOW (and amendments thereto), any
software patch or reloading of any software image, and any rework of the Product
prior to delivery.
3. MATERIALS MANAGEMENT
3.1. Materials Fulfillment. Except for the Software Image for each Product and
any Other Products, each of which may be provided by Sourcefire to Premio,
Premio will procure and supply all components listed in the Bill of Materials
necessary to

5



--------------------------------------------------------------------------------



 



manufacture, process, pack and deliver all Products ordered by Sourcefire.
Premio may not use any component parts not listed in the Bill of Materials to
manufacture the Products without the prior written consent of Sourcefire. Premio
will use its commercial best efforts to manage its inventory of such components
and purchase such components, except that Premio shall manage such inventory
pursuant to any Sourcefire forecast and SOW. Premio shall provide Sourcefire
with an inventory report of all finished Products, Products-in-process and
components listed in the Bill of Materials on a real time basis upon request.
Premio also hereby grants to Sourcefire a non-exclusive, fully paid-up right and
license to access and use, on a real time basis, Premio’s on-line supply chain
management, enterprise resource planning (ERP) and such other software systems
customarily provided to Premio’s customers used to track component and Product
inventories and the ordering, production and shipment of all Orders.
3.2. Material Liability. Premio will be responsible for procurement and
management of all components and finished Products and Other Products inventory
to meet Sourcefire’s requirements and Orders. Premio will use commercially
reasonable efforts with the intent to fulfill Sourcefire’s forecasts and
requested buffers pursuant to any forecasts provided by Sourcefire under this
Agreement or an SOW. Notwithstanding anything to the contrary in this Agreement,
if Quarterly Forecast or Order changes by Sourcefire result in unordered but
originally forecasted inventory of finished Products or component parts that
Sourcefire does not order and purchase within the applicable period of such
Quarterly Forecast, Sourcefire may be required by Premio to repurchase these
inventories provided such inventory was maintained pursuant to such forecast
provided by Sourcefire.
3.3. Approved Vendor List. Premio agrees to procure the component parts listed
in the Bill of Materials only from vendors listed on the AVL. Sourcefire may
amend the AVL at any time upon prior written notice to Premio, except that in
the event such amendment materially impacts and affects, as determined by
Premio, the terms and conditions of this Agreement and any SOW including,
without limitation, the manufacturing costs, Bill of Materials, delivery and
lead times, then the Parties shall amend this Agreement and SOW as necessary.
Premio will not deviate from the AVL without Sourcefire’s prior written
approval.
4. LICENSES
4.1. License Grant. Sourcefire hereby grants Premio a worldwide, non-exclusive,
non-transferable, non-sublicensable and royalty free license under all
Intellectual Property rights owned by Sourcefire with respect to the Products to
use such Intellectual Property and Confidential Information of Sourcefire solely
to manufacture the Products at the Manufacturing Facilities and to perform the
services required by this Agreement.
4.2. Restrictions; Reservation of Rights. Each Party agrees to use the other
Party’s Intellectual Property and Confidential Information only to manufacture
Products or to perform its obligations or exercise its rights under this
Agreement. Premio shall not (a) license, distribute or otherwise make the
Software Image available to any third party that has not been approved by
Sourcefire, or (b) reverse engineer, decompile, disassemble or otherwise attempt
to determine the source code of the Software

6



--------------------------------------------------------------------------------



 



Image. Any rights in Sourcefire’s Intellectual Property and Confidential
Information not expressly granted to Premio under this Agreement are reserved by
Sourcefire; any rights in Premio’s Intellectual Property and Confidential
Information not expressly granted to Sourcefire under this Agreement are
reserved by Premio.
4.3. Information Exchange. Each Party shall provide the other Party with such
Confidential Information as it determines in its sole discretion is necessary to
facilitate Premio’s manufacturing of the Products. At either Party’s request,
each Party shall answer all reasonable questions with respect to the
Confidential Information disclosed by the other Party. All information disclosed
by Sourcefire with respect to the Specifications shall constitute the
Confidential Information of Sourcefire.
5. FORECASTING AND ORDERING
5.1. Forecast. On or before the forty-fifth (45th) day prior to the beginning of
each calendar quarter, Sourcefire will provide Premio with a non-binding
quarterly forecast which shall include a forecast for the next calendar quarter
and guidance with respect to the calendar quarter following such next quarter
(each, a “Quarterly Forecast”) to assist Premio in managing its inventory of
components and production planning for the next two (2) calendar quarters. All
Quarterly Forecasts shall be by region and Product, unless set forth otherwise
in an SOW. Sourcefire may also submit periodic updates to a Quarterly Forecast
which updates shall be deemed to amend, and be incorporated into, such Quarterly
Forecast. Premio shall have five (5) business days from receipt of a Quarterly
Forecast (or any update thereto) to provide notice to Sourcefire that in
Premio’s reasonable judgment that Premio will be unable to manufacture and
deliver all of the Products required by such forecast. If Premio does not
provide Sourcefire with any such notice within the required 5-day period, then
Premio shall be deemed to have accepted such forecast. Sourcefire acknowledges
that (a) certain products have long component lead times (10 – 13 weeks), and
(b) the transit time to the APAC and/or EMEA regions may add up to five (5)
weeks to a production schedule, thus Sourcefire will use commercially reasonable
efforts to provide Premio with a forecast that takes such lead times into
account. Notwithstanding anything to the contrary in this Agreement or any SOW,
Sourcefire acknowledges and agrees that (a) Premio may maintain appropriate
inventories of finished goods, components or parts for the manufacture of the
Products pursuant to the Quarterly Forecasts provided by Sourcefire which
includes any Quarterly Forecast and guidance that Sourcefire provides to Premio
with respect to any quarter that follows the quarter for which the then most
current Quarterly Forecast has been provided; and (b) Sourcefire shall be liable
to Premio for any such inventories maintained by Premio pursuant to the
Quarterly Forecasts and related guidance provided by Sourcefire even if such
forecasts and guidance are later amended or updated.
5.2. Orders. Sourcefire shall have the right under this Agreement to purchase
Products and request delivery of the purchased Products and the Other Products
to Customers by issuing Premio an Order. Each Order will include the following
information: (a) the Order number; (b) the quantity of each Product ordered and
Other Products to be delivered; (c) Customer name and delivery location;
(d) requested shipment and delivery dates; and (e) if applicable, Sourcefire’s
commercial invoice for international shipments. Sourcefire may place Orders by
mail, e-mail, facsimile or pursuant to an

7



--------------------------------------------------------------------------------



 



on-line supply chain ordering system that can readily be accessed by Sourcefire
and Premio.
5.3. Manufacturing Capacity. This section 5.3 shall only apply to Products
manufactured by Premio and shall not apply to any Other Products. Based on the
Quarterly Forecasts provided by Sourcefire under Section 5.1 of this Agreement,
Premio will ensure that its manufacturing capacity is able to reasonably support
Sourcefire’s demand for all Orders, except for any change orders (other than a
Final Change Order) or any Rework. In the event Sourcefire’s Orders for Products
exceeds a Quarterly Forecast that Premio relied upon to forecast Premio’s
manufacturing capacity, Premio shall review its manufacturing capacity and
inform Sourcefire within five (5) business days or as soon as reasonably
practical as to whether Premio is able to manufacture and sell to Sourcefire
each Product identified in such Order. Premio will also reasonably attempt to
ensure that materials are available to satisfy and support the planned delivery
dates and other service and support requirements of this Agreement pursuant to
the Quarterly Forecasts. Unless otherwise agreed to in an Order or an SOW,
Premio shall use the Manufacturing Facility that (a) is the most cost effective
with respect to production, shipping and delivery costs, and (b) allows for
timely delivery of an Order to a Customer. Notwithstanding the foregoing,
Sourcefire shall have the right to determine which Manufacturing Facility shall
be used to manufacture any Products for a particular Order, subject to Premio’s
manufacturing capacity.
5.4. Suspension of an Order and Cancellation. If Premio fails to deliver any
Product or Other Product within five (5) business days after the agreed delivery
date, and the delay is not caused by Sourcefire, or excused by Sourcefire due to
a force majeure condition or a common carrier delay, then Sourcefire may
immediately suspend the applicable Order and cancel, in whole or in part, the
delayed portion of such Order.
5.5. Best Effort. Notwithstanding the foregoing, Premio shall use its commercial
best efforts to deliver delayed products expeditiously.
6. PACKING, SHIPPING AND DELIVERY
6.1. Packing. Premio shall pack, mark and prepare each Product and Other Product
for shipment in a manner that is commercially reasonable to attempt to prevent
damage under normal handling during loading and unloading, shipping and storage
in accordance with any shipping/delivery instructions provided by Sourcefire
under an SOW. Sourcefire shall be responsible for (a) providing Premio with the
Other Products that Sourcefire desires to be shipped to Customers, and (b) the
costs of any additional packaging materials, designs, or requirements of
Sourcefire which are beyond those ordinarily provided by Premio or beyond those
agreed upon in an SOW.
6.2. Shipping Documentation. The Order number and quantity of Products and Other
Products contained in each package shall be marked on all packing cartons,
shipping papers and subordinate documents. A packing list must be included for
every Sourcefire shipment and it will identify the total number of Products and
Other Products included in the shipment and the listing of the unique product
serial numbers applicable to the shipment.

8



--------------------------------------------------------------------------------



 



6.3. Do Not Ship List. Premio shall not ship any Products or Other Products in
violation of any export or import Laws. In furtherance of this objective, Premio
shall (a) obtain, and at all times use, a Do Not Ship List from a reputable
third party provider, (b) compare the destination and recipient specified in
each Order to such Do Not Ship List, and (c) not ship any Products or Other
Products to any individuals, entities or jurisdictions that are on the Do Not
Ship List.
6.4. Shipping. Premio shall notify Sourcefire at the time of each shipment as to
the quantity of Products and Other Products shipped and the specific shipping
information. Shipping quantities may not vary from those established by the
Order unless otherwise mutually agreed upon in writing by the Parties. In the
event any shipment is delayed and may not be timely, Sourcefire may direct
Premio to ship such Order by premium transportation designated by Sourcefire and
Premio shall bear the expense of any difference in cost due to such premium
transportation, provided that such delay: (i) is not in any way caused by
Sourcefire and delay by Sourcefire may include, without limitation, any change
orders, Rework or any change in forecast, and (ii) is due to Premio’s fault,
except that any delay caused by a third party carrier or supplier shall not be
Premio’s fault and Premio shall not bear the expense of any difference in cost
due to such premium transportation. Premio shall ship all Products and Other
Products to the delivery address(es) set forth in the applicable Order.
Sourcefire may, from time to time, instruct Premio to deliver all or a portion
of an Order to a different location, or to store all or portions of an Order for
subsequent shipment at Premio’s facility without charge for up to ninety
(90) days following packaging and thereafter subject to charge. Until a Product
or Other Product, as applicable, is shipped, Premio shall store such Product and
Other Product separately from any other material stocks and in accordance with
Sourcefire’s storage requirements, provided Sourcefire provide such storage
requirements to Premio in this Agreement or any SOW. Premio assumes all
responsibility and liability for any loss or damage to such Product and Other
Product while stored at Premio. Unless specifically set forth in an SOW, all
freight and transportation costs for the Products and Other Products shall be
the responsibility of Sourcefire.
6.5. Delivery. Premio will use reasonable best efforts to meet the requested
shipment and delivery dates set forth in each Order, except that,
notwithstanding anything to the contrary in this Agreement or any SOW, the
Parties agree to reasonably delay as an excusable delay any shipment and
delivery dates for any (a) Orders that exceed the requirements of a Quarterly
Forecast that has been accepted by Premio (as provided under Section 5.1),
(b) changes to Specifications (as provided under section 2.2), any Rework (as
provided under section 2.6) or (c) any delay caused by a third party carrier or
supplier. If any shipment or delivery dates are at risk, Premio will notify
Sourcefire and work out the best possible delivery schedules with Sourcefire.
Premio will deliver all Orders in accordance with the packaging, labeling and
shipping requirements set forth in the Specifications, SOW and other reasonable
instructions provided by Sourcefire from time to time. Premio shall track all
Orders through delivery and shall not ship or deliver partial Orders without the
prior approval of Sourcefire.
6.6. Requests for Delayed Delivery. Sourcefire shall notify Premio as soon as
possible if an Order needs to be delayed or cancelled. Upon receiving such
notice for delay of an Order, Premio will endeavor to postpone component
deliveries and finished goods

9



--------------------------------------------------------------------------------



 



production as requested by Sourcefire to the extent that it is commercially
possible and practicable, provided that Sourcefire shall be liable to Premio for
any costs and expenses associated with the compliance of such request. Upon
receiving such notice for cancellation of an Order, Sourcefire shall be liable
to Premio for the costs directly related to such cancellation by Sourcefire
including, without limitation, any finished Products, any work-in-process
materials associated with the Products, any inventory of components for the
Products, any restocking fees charged to Premio by any third party supplier, and
any transportation costs.
6.7. Title and Risk of Loss. Premio shall deliver all ordered Products and Other
Products to the designated carrier F.O.B. Premio’s shipping dock. The carrier(s)
used by Premio for shipment shall be approved by Sourcefire, such approval not
to be unreasonably withheld or delayed. Title to and risk of loss of each
Product shall pass from Premio to Sourcefire only upon Premio’s delivery of such
Product to the designated carrier at Premio’s shipping dock for shipment. Premio
will at no time take title to any Other Product. Premio reserves a purchase
money security interest in all Products or Other Products that have been ordered
and delivered to Customers until Sourcefire pays all prices and charges due to
Premio under this Agreement and any SOW for such Products and Other Products.
6.8. Inspection. During normal business hours, upon reasonable notice to Premio,
Sourcefire shall have the right, but not the obligation, to (a) inspect the work
conducted and services provided by Premio under this Agreement at Sourcefire’s
own expense; (b) inspect and test, at Sourcefire’s own expense, the
Manufacturing Facility and any vehicles, containers or other equipment used in
such work or services, including, without limitation, any areas where
components, Products or Other Products are stored, handled, packaged, or
manufactured; and (c) inspect and obtain copies of licenses, authorizations,
approvals or written communications from any governmental entity or agency
applicable or related to such work or services. Sourcefire shall execute any
necessary confidentiality agreements as may be required by Premio in connection
with any such inspection(s).
7. PRICES AND PAYMENT TERMS
7.1. Product Prices. The initial Product Price for each Product shall be
mutually agreed upon by Premio and Sourcefire and set forth in the applicable
SOW. Subject to the provisions of this Agreement and those in the applicable
SOW, the Product Price for each Product may not be increased without
Sourcefire’s prior written consent. The Product Price for a particular Product
shall be the same regardless of the Manufacturing Facility used to manufacture
such Product, except as set forth in any applicable SOW. The Parties agree to
review the Product Prices on an annual basis or at any time as required under
this Agreement or any SOW. All pricing for Products shall exclude any freight,
shipping, taxes, tariffs or duties, except as specifically set forth in an SOW.
7.2. Payment Terms. Unless otherwise agreed upon in an SOW, Premio shall invoice
Sourcefire for each Order at Sourcefire’s principal address set forth above
after shipment of such Order by Premio. Sourcefire shall pay Premio net
forty-five (45) days from Premio’s date of invoice; all payments will be made
only in U.S. Dollars (US$). Sourcefire will advise Premio of any billing
discrepancies or disputes about an invoice

10



--------------------------------------------------------------------------------



 



within ten (10) days of receiving the invoice. Overdue payments shall be subject
to a late payment charge of one and one-half percent (1.5%) per month of the
overdue amount (but not to exceed the maximum lawful rate). Premio shall also
provide Sourcefire with a monthly statement that sets forth all outstanding
unpaid invoices.
7.3. Taxes. Except for taxes on Premio’s income, Sourcefire shall pay and be
liable for all applicable taxes, duties, freight, tariffs, and related charges,
including interest and penalties, that any governmental or taxing authority
imposes relating to the sale and/or delivery of Products, services and Other
Products by Premio to Sourcefire. All applicable taxes, including, without
limitation, sales or use taxes, transaction privilege taxes, gross receipts
taxes and other charges such as duties, customs, tariffs, imposts and
government-imposed surcharges shall be stated separately on Premio’s invoice.
Premio shall remit all such charges to the appropriate tax authority unless
Sourcefire provides sufficient proof of tax exemption and informs Premio that it
is not required to remit such charges. When property is delivered and/or
services are provided or the benefit of services occurs within jurisdictions in
which Premio’s collection and remittance of taxes is required by law, Premio
shall have sole responsibility for payment of such taxes to the appropriate tax
authorities. In the event Premio does not collect tax from Sourcefire when it is
legally required to do so, and Premio is subsequently audited by any tax
authority, the liability of Sourcefire shall be limited to the tax assessment,
with no obligation of reimbursement by Sourcefire to Premio for penalty or
interest charges. Each Party is responsible for its own respective income taxes
or taxes based upon gross revenues, including, without limitation, business and
occupation taxes.
8. CONFIDENTIALITY
8.1. Obligations. Recipient shall not use the Confidential Information of
Discloser except for the purpose of performing its obligations and exercising
its rights under this Agreement. Recipient shall maintain the Confidential
Information of Discloser with at least the same degree of care it uses to
protect its own confidential information of a similar nature or sensitivity, but
no less than reasonable care under the circumstances. Unless Discloser grants
specific, written, advance permission to do so, Recipient shall not disclose any
Confidential Information to any third party except as provided for in
Section 8.2. Recipient shall limit access to the Confidential Information of
Discloser to those employees of Recipient who have a need to know such
information in order to perform its obligations and exercise its rights under
this Agreement and who are bound by written confidentiality and non-use
obligations to Recipient at least equivalent to Recipient’s obligations to
Discloser under this Agreement. Should Recipient determine that it needs to
disclose Confidential Information of Discloser to any non-employee (including
consultants and contractors) in order to perform its obligations or exercise its
rights under this Agreement, Recipient shall not do so without the prior written
permission of Discloser. Upon receiving such permission, Recipient may proceed,
but only after entering into a written agreement that binds such non-employee to
confidentiality and non-use obligations to Recipient at least equivalent to
Recipient’s obligations to Discloser under this Agreement. Recipient shall be
responsible to Discloser for the acts and omissions of any such non-employee
with respect to such confidentiality and non-use obligations.
8.2. Exceptions. Recipient may disclose Confidential Information of Discloser to
the

11



--------------------------------------------------------------------------------



 



extent required by Law or order of a court of competent jurisdiction, provided
that, in such event, Recipient shall provide Discloser prompt, advance notice of
such requirement to allow intervention (and shall cooperate with Discloser) to
contest or minimize the scope of the disclosure (including through application
for a protective order). Notwithstanding the foregoing, Premio acknowledges and
agrees that Sourcefire may be required to file this Agreement (including any
exhibits or amendments hereto) with the U.S. Securities Exchange Commission (the
“SEC”) and related securities exchanges and government agencies pursuant to its
reporting obligations under the Law as a public company, and that all such
filings will result in this Agreement becoming a publicly available document.
Sourcefire shall make any such filings as is necessary under Law without the
prior consent of, or consultation with, Premio.
8.3. Return of Confidential Information. Upon any expiration or termination of
this Agreement for any reason or upon the request of Discloser, Recipient shall
return or destroy, at Discloser’s option, all Confidential Information of
Discloser and any copies thereof. In addition, Recipient shall promptly destroy
any electronic or other non-returnable embodiments of the Confidential
Information.
8.4. Injunctive Relief. The Parties agree that any breach of Section 8 shall
cause irreparable harm and significant injury to the non-breaching Party which
may be difficult to ascertain. Accordingly, the Parties agree that each Party
shall have the right, in addition to any other remedies available to it, to
obtain an immediate injunction, without necessity of posting a bond, enjoining
any breach by the other Party of Section 8. Notwithstanding anything in this
Agreement to the contrary, Sourcefire shall be entitled under this Agreement to
all of the rights and remedies available to a contracting party under the
Uniform Commercial Code.
9. REPRESENTATIONS AND WARRANTIES
9.1. Products and Services. Premio represents, warrants and covenants that:
(a) it is in good standing under the laws of the State of Illinois; (b) it has
the corporate power and authority to enter into this Agreement, to perform its
obligations hereunder and to consummate the transactions contemplated hereby;
(c) the execution of this Agreement and the performance by Premio hereunder will
not violate or conflict with any Law or result in a material breach of any
provision or the loss of any material benefit under any agreement to which
Premio is a party; (d) the Products manufactured hereunder shall conform to the
Specifications and any applicable Order; (e) any services performed hereunder
shall be performed in a professional and competent manner and in accordance with
the requirements set forth in the applicable SOW; (f) the Products will be free
from defects in workmanship and material; and (g) the Products (and components
therein) purchased hereunder by Sourcefire shall be new and Premio has good and
marketable title to such Products (and the components therein) and there are no
liens, claims or encumbrances of any kind whatsoever against the same. The
warranties herein contained are not to be deemed exclusive, and Premio shall be
entitled to all other warranties and remedies available to it at law or in
equity.
9.2. Warranty for DOA (Dead On Arrival). In addition to the representations,
warranties and covenants set forth in Section 9.1 and subject to any applicable
SOW, Premio will

12



--------------------------------------------------------------------------------



 



also provide DOA (defined below) warranty repair or replacement, at Sourcefire’s
sole discretion, related to materials, workmanship and components of all
Products at no cost to Sourcefire and Customers, provided that: (a) Sourcefire
submits a DOA claim to Premio within forty-five (45) days following the date a
Customer initiates use of such Product, (b) the DOA Product is returned to
Premio, and (c) Premio independently verifies that the Product is defective on
arrival. Notwithstanding the foregoing, Premio shall not be liable for any
software failures related to the Product if the Product conforms to the
Specifications. For purposes of this Section 9.2, the term “DOA” means a Product
that is found to be defective within forty-five (45) days following the date a
Customer initiates use of such Product, except that DOA shall not include damage
to the Product during shipment (other than damage caused by Premio).
Notwithstanding the foregoing, Premio shall have no obligation under this
Section 9.2 if a Product is found to be defective for the first time one hundred
and eighty (180) days (or later) from the date of Premio’s invoice to Sourcefire
of such Product. For purposes of this section, Sourcefire shall provide Premio
on a regular basis initiation or activation reports containing the following
minimum information: serial number of each DOA Product and the date each DOA
Product was activated or initiated by Sourcefire’s Customer.
9.3. Product Warranty, Remedies and Limitations. Premio also represents,
warrants and covenants to Sourcefire that the Products will be free from defects
in workmanship and materials, under normal use and service, for a period of one
(1) year from Premio’s invoice date, subject to any applicable SOW. The
foregoing warranty shall not apply if the identified defects were caused by
accident or damage (other than by Premio), improper installation, alteration or
misuse of a Product by Customer, improper servicing, power surge, fire or other
acts of nature or God. Subject to the SOW, Premio’s sole obligation under this
limited warranty shall be, at Sourcefire’s option, to repair the defective
Product at Premio’s Manufacturing Facility, deliver to Sourcefire or a Customer
a replacement Product, or if neither of the two foregoing options is reasonably
possible, a refund will be provided to Sourcefire for the Product Price paid for
the defective Product. For any Product replaced or repaired pursuant to the
limited warranty in this section, the above warranty will apply to such Product
for 90 days from the shipment date or the remainder of the initial warranty
based upon the original Premio invoice date, whichever is longer. Upon request
by Sourcefire, Premio shall also maintain a reasonable number of Products and
Other Products in a separate pool to be used solely to replace Products subject
to a warranty claim.
9.4. Compliance with Laws. Premio represents, warrants and covenants that it
shall: (a) comply with all Laws applicable to its performance under this
Agreement, including, without limitation, all import and export Laws and Laws
that prohibit the use of child labor; (b) obtain all necessary domestic and
foreign licenses, authorizations, certifications, permits and approvals required
to perform under this Agreement; and (c) Premio shall at all times perform any
work required under this Agreement safely and in a manner which shall present no
threat of bodily injury or property damage, and shall enforce compliance with
the highest standards of safety and accident prevention found in applicable
Laws.
9.5. Environmental Compliance. Premio further represents, warrants and covenants
that:

13



--------------------------------------------------------------------------------



 



     (a) Compliance with Environmental Laws. Premio shall comply with all
applicable Environmental Laws (defined below) while performing services and
manufacturing Products hereunder and obtain and maintain all licenses,
authorizations, certifications and approvals required under any applicable
Environmental Law in connection with this Agreement. The term “Environmental
Laws” means shall mean any and all Laws applicable to Premio’s performance under
this Agreement relating to the indoor or outdoor environment, or to the health
or safety of natural persons affected by the environment, or to the release or
threatened release of Hazardous Materials (defined below) into the indoor or
outdoor environment, including, without limitation, ambient air, soil, surface
water, groundwater, sea water, wetlands, land or subsurface strata, or otherwise
relating to the use of Hazardous Materials, whether now or hereafter in effect.
The term "Hazardous Materials” means any of the following: any chemicals,
materials, substances or wastes that are now or hereafter become (a) defined or
listed as, or included in the definition of, “hazardous substances,” “hazardous
wastes,” “hazardous materials,” “extremely hazardous wastes,” “restricted
hazardous wastes,” “toxic substances,” “toxic pollutants,” “contaminants,”
“pollutants” or terms of similar import under any Environmental Law, and
(b) prohibited, limited or regulated under any Environmental Law.
     (b) Investigation of Hazardous Materials. Premio shall not knowingly permit
the release of any Hazardous Material into the environment and, in the event of
any such release, shall promptly perform any investigation, study, sampling,
testing, cleanup, removal and remedial or other action necessary to remove and
clean up any such Hazardous Materials in accordance with the requirements of all
applicable Environmental Laws.
     (c) Reporting. If known and confirmed, Premio shall advise Sourcefire of
any hazard or toxic substance which is present in or may be encountered by
Sourcefire and Customers and their agents and employees in using or possessing
the articles or materials furnished hereunder, and Premio shall use its best
efforts to minimize the hazard or toxicity thereof. Subject to confidentiality
or similar non-disclosure requirements, Premio shall promptly provide to
Sourcefire, upon request, copies of all environmental reports or surveys
received or developed by Premio pertaining to Premio’s compliance with
applicable Environmental Laws as such Environmental Laws apply to Premio’s
performance hereunder.
     (d) Environmental Notices. Premio shall deliver the following notices to
Sourcefire: (i) promptly upon obtaining knowledge of (x) any fact, circumstance,
condition or occurrence that could form the basis of a claim relating to the
violation of any Environmental Law resulting from Premio’s performance under
this Agreement, or (y) any pending or threatened claim brought by any person or
entity relating to the violation of any Environmental Law by Premio, a notice
thereof describing the same in reasonable detail and, together with such notice
or as soon thereafter as possible, a description of the action that such person
or entity has taken or proposes to take with respect thereto and, thereafter,
from time to time such detailed reports with respect thereto as Sourcefire may
reasonably request; and (ii) promptly upon their becoming available, copies of
all written communications with any government authority relating to any
Environmental Law or environmental claim arising out of this Agreement.

14



--------------------------------------------------------------------------------



 



9.6 Disclaimer. THE FOREGOING WARRANTIES SET FORTH IN SECTION 9 REPLACE AND ARE
IN LIEU OF ALL OTHER WARRANTIES OR CONDITIONS BY THE PARTIES, WHETHER EXPRESS,
IMPLIED OR STATUTORY, INCLUDING BUT NOT LIMITED TO ANY IMPLIED OR OTHER
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.
10. INDEMNIFICATION AND LIMITATION OF LIABILITY
10.1. Indemnification.
     (a) Premio agrees to indemnify, defend and hold harmless Sourcefire, its
customers, employees, successors and assigns (all referred to in this Section 10
as “Sourcefire”) from and against any losses, liabilities, costs, damages,
claims, fines, penalties and expenses (including, without limitation, costs of
defense or settlement and reasonable attorneys’, consultants’ and experts’ fees)
that arise out of or result from: (a) injuries or death to persons or damage to
property, including theft, in any way arising out of or caused or alleged to
have been caused exclusively by the work or services performed by Premio for the
Products; (b) assertions under workers’ compensation or similar acts made by
persons employed or engaged by Premio; (c) any breach of any representation or
warranty by Premio or failure of Premio to perform its obligations under this
Agreement or to comply with any covenant in this Agreement; (d) claims by
governmental authorities alleging violation of any Law, including, without
limitation, any Environmental Law or import or export Law, in any way arising
out of or caused or alleged to have been caused exclusively by Premio’s work or
services under this Agreement for the Products provided by Premio; or (e) any
actual or alleged environmental claim, or any contamination, damage or adverse
effect on the environment or natural resources (including, without limitation,
the cost of any investigation or remediation related thereto) in any way arising
out of or caused or alleged to have been caused exclusively by Premio’s work or
services under this Agreement for any Product provided by Premio.
     (b) Sourcefire agrees to indemnify, defend and hold harmless Premio and its
employees, successors and assigns (all referred to in this Section 10 as
“Premio”) from and against any losses, liabilities, costs, damages, claims,
fines, penalties and expenses (including, without limitation, costs of defense
or settlement and reasonable attorneys’, consultants’ and experts’ fees) that
arise out of or result from: (a) injuries or death to persons or physical damage
to property, excluding theft, in any way arising out of or caused or alleged to
have been caused by the Product and Other Products, other than claims directly
attributable to Premio’s work or services under this Agreement relating to the
Products; (b) assertions under workers’ compensation or similar acts made by
persons employed or engaged by Sourcefire; (c) any breach of any representation
or warranty by Sourcefire or failure of Sourcefire to perform its obligations
under this Agreement or to comply with any covenant in this Agreement;
(d) claims by governmental authorities alleging violation of any Law, including,
without limitation, any Environmental Law or import or export Law, in any way
arising out of or caused or alleged to have been caused by the Product and Other
Products, other than claims directly attributable to Premio’s work or services
under this Agreement relating to the Products; or (e) any actual or alleged
environmental claim, or any contamination, damage or adverse effect on the
environment or natural resources

15



--------------------------------------------------------------------------------



 



(including, without limitation, the cost of any investigation or remediation
related thereto) in any way arising out of or caused or alleged to have been
caused by the Product and Other Products, other than claims directly
attributable to Premio’s work or services under this Agreement for the Products.
     (c) The obligation of the Party (the “Indemnifying Party”) to indemnify the
other Party (the “Indemnified Party”) under this Section 10.1 is expressly
contingent upon: (i) the Indemnified Party giving prompt written notice to the
Indemnifying Party of any such claim for which indemnification is sought;
(ii) the Indemnified Party allowing the Indemnifying Party exclusive control of
the defense and any related settlement of any such claim; and (iii) the
Indemnified Party furnishing the Indemnifying Party with reasonable assistance,
at the Indemnifying Party’s cost and expense, in connection with the claim
without prejudicing the Indemnifying Party in any manner. Subject to the
foregoing conditions, nothing in this Agreement shall prohibit the Indemnified
Party from hiring separate counsel, at the Indemnified Party’s own expense.
10.2. Limitation of Liability. EXCEPT FOR ANY BREACH OF SECTION 4 (“LICENSES”)
OR SECTION 8 (“CONFIDENTIALITY”) AND EXCEPT FOR ANY OBLIGATIONS UNDER SECTION
10.1 (“INDEMNIFICATION”), IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER
PARTY FOR SPECIAL, INCIDENTAL, PUNITIVE OR CONSEQUENTIAL DAMAGES OF ANY KIND, OR
FOR ANY LOSS OF PROFITS, LOSS OF REVENUE, LOSS RESULTING FROM INTERRUPTION OF
BUSINESS OR LOSS OF USE OR DATA, WHETHER OR NOT ADVISED OF THE POSSIBILITY OF
SUCH LOSS.
11. INSURANCE
11.1. Coverage Amounts. Premio covenants that it will maintain in effect at all
times the following insurance:
     (a) Worker’s compensation insurance covering Premio, subcontractors and
other associates or employees, including occupational illness or disease
coverage, or other similar social insurance in accordance with the laws of the
country, state, or territory exercising jurisdiction over the employee and
employer’s liability insurance with a minimum limit of $1,000,000 per
occurrence.
     (b) Comprehensive general liability insurance, including advertising injury
and personal injury coverage (“AI/PI”) contractual liability coverage with a
minimum combined single limit of $1,000,000 per occurrence/$2,000,000 in the
aggregate. This policy shall be endorsed to name Sourcefire, and its directors,
officers, employees and successors and assigns, as additional insured parties.
     (c) Automotive liability insurance covering use of all owned, non-owned,
and hired automobiles with a minimum combined single limit of $1,000,000 per
occurrence for bodily injury and property damage liability.
     (d) Professional liability and errors and omissions liability insurance
with minimum limits of $1,000,000 per claim. Coverage shall include
subcontractors and temporary employees of Premio as additional insured parties.

16



--------------------------------------------------------------------------------



 



The minimum limits of coverage described in this Section 11 are not intended,
and shall not be construed, to limit any liability or indemnity of each party
under this Agreement.
11.2. Endorsement; Subrogation. Each of the above-referenced insurance coverage
policies shall: (a) be endorsed to name Sourcefire as insured parties and/or
loss payees; (b) act as primary and non-contributory with respect to any other
insurance, captives or self-insurance maintained by Sourcefire, its directors,
officers, employees and successors and assigns of each; (c) include waivers of
subrogation; and (d) remain in force at all times during the term of this
Agreement and for a period of three (3) years thereafter.
11.3. Certificate of Insurance. Premio shall provide Sourcefire with a
certificate of insurance evidencing coverage upon the execution hereof. At least
thirty (30) days prior to the expiration of any insurance policy, Premio shall
provide Sourcefire with appropriate proof of issuance of a renewal policy
continuing in force and effect the insurance coverage of the insurance so
expiring.
11.4. Changes in Insurance. Premio shall provide Sourcefire with thirty
(30) days written notice of any changes in any insurance policy or cancellation
thereof; provided, however, that Premio shall not make any material revisions to
such policy that may adversely affect Sourcefire’s rights without Sourcefire’s
prior written consent (such consent not to be unreasonably withheld).
12. TERM AND TERMINATION
12.1. Term of Agreement. The term of this Agreement shall commence as of the
Effective Date and shall continue in full force and effect for a period of three
(3) years, unless terminated sooner in accordance with applicable conditions
stated in this Agreement.
12.2. Grounds for Immediate Termination. Either Party may terminate this
Agreement and any or all SOWs immediately without liability for said
termination, upon written notice to the other Party, if any one or more of the
following events occur: (a) a voluntary or involuntary petition for bankruptcy
is filed for, or with respect to the other Party; (b) the other Party is
adjudged bankrupt; (c) a court assumes jurisdiction of the other Party’s assets
under a federal reorganization act; (d) a trustee or receiver is appointed by a
court to control the other Party’s assets; (e) the other Party becomes insolvent
or suspends business for any reason; and (f) the other Party makes an assignment
of its assets for the benefit of its creditors, except as required in the
ordinary course of business.
12.3. Grounds for Termination. In addition to the termination rights set forth
in Section 12.2, either Party may terminate this Agreement in the event of a
breach of any material term or condition of this Agreement or any SOW by the
other Party provided that the breaching Party is provided with written notice of
such breach by the non-breaching Party and the breaching Party has thirty
(30) days to cure such breach.
12.4. Effect of Termination. Sections 3.2 (“Materials Liability”), 5.1
(Forecast), 8

17



--------------------------------------------------------------------------------



 



(“Confidentiality”), 10 (“Indemnification; Limitation of Liability”) and 13
(“Miscellaneous”) shall survive any expiration or termination of this Agreement.
13. MISCELLANEOUS
13.1. Notices. Except as otherwise expressly provided herein, any notice or
demand given under the terms of this Agreement or pursuant to statute shall be
in writing and shall be delivered in person or sent by facsimile or email
transmission (with confirmation of receipt), certified or registered mail,
return receipt requested, or by express delivery service or other overnight
delivery service, proper postage or other charges paid, and addressed to the
respective Parties as follows:
To: Sourcefire
9770 Patuxent Woods Drive
Columbia, MD 21046
Attention: General Counsel
Telephone: 410.423.1994
Facsimile: 410.290.0024
To: Premio, Inc.
918 Radecki Court
City of Industry, CA 91748
Attention: Kevin Wu (Executive Vice President)
Telephone: 626-8393102
Facsimile: 626-8393111
or to such other address as any Party shall designate by proper notice. Notices
shall be deemed to have been received as of the date of actual receipt. A signed
receipt shall be obtained when a notice is delivered in person. The address for
notice set out above may be changed at any time by giving thirty (30) days’
prior written notice.
13.2. Status of the Parties. Premio is engaged in an independent business and
shall perform its obligations under this Agreement as an independent contractor
and not as an agent or employee of or a joint venturer with Sourcefire. Premio
shall be solely responsible for all matters relating to payment of its
employees, including, but not limited to, compliance with worker’s compensation,
unemployment and disability insurance, social security withholding, and all such
matters.
13.3. Subcontractors; Third Party Facilities. Premio shall not use
(a) subcontractors to manufacture the Products or (b) utilize a third party
manufacturing or warehouse facility that is not owned or controlled by Premio
(each, a “Third Party Facility”) to manufacture the Products or to store the
Products or Other Products without the prior written consent of Sourcefire. If
Sourcefire approves the use of a subcontractor or a Third Party Facility, Premio
shall be fully responsible and liable for the acts and omissions of such
subcontractor and Third Party Facility. Premio shall indemnify, defend and hold
harmless Sourcefire from and against any and all liability for payment of
Premio’s permitted subcontractors, suppliers and Third Part Facilities,
including without limitation,

18



--------------------------------------------------------------------------------



 



mechanic’s liens, except that this provision shall not apply for any of vendor
on the Approved Vendor List.
13.4. Assignment. Premio shall not assign, sell, transfer, delegate or otherwise
dispose of, whether voluntarily or involuntarily, by operation of law or
otherwise, any rights or obligations under this Agreement without the prior
written consent of Sourcefire. Except as provided herein, any purported
assignment, transfer or delegation by Premio shall be null and void. Subject to
the foregoing, this Agreement shall be binding upon and shall inure to the
benefit of the parties and their respective successors and permitted assigns.
13.5. Governing Law. This Agreement is to be construed in accordance with and
governed by the internal laws of the State of Maryland without giving effect to
any choice of law rule that would cause the application of the laws of any
jurisdiction other than the internal laws of the State of Maryland to the rights
and duties of the parties. The Parties agree that this Agreement shall not be
governed by the U.N. Convention on Contracts for the International Sale of
Goods. Any legal suit, action or proceeding arising out of or relating to this
Agreement shall be commenced in a federal court serving Howard County, Maryland
and each party hereto irrevocably submits to the exclusive jurisdiction and
venue of any such court in any such suit, action or proceeding.
13.6. Non-Waiver. Failure by either Party to insist upon strict performance of
any of the terms and conditions hereof, or delay in exercising any rights or
remedies provided herein, shall not release the other Party from any of the
obligations of this Agreement and shall not be deemed a waiver of any rights of
such other Party to insist upon strict performance thereof.
13.7. Attorney’s Fees. In the event either Party brings legal action to enforce
any provision herein, the prevailing Party shall be entitled to collect from the
losing Party reasonable attorneys’ fees and costs incurred.
13.8. Entire Agreement and Modification. No agreement or understanding in any
way modifying these terms and conditions, either before or after the execution
hereof, shall be binding upon either party unless in writing and signed by both
parties. This Agreement, together with any Specifications, SOWs and documents
attached hereto and incorporated by reference, constitutes the entire agreement
between the Parties. Notwithstanding the foregoing or anything else set forth in
this Agreement, the Parties agree that the Product Price and/or Bill of Material
for a particular Product may be changed by email correspondence, provided that
the email transmissions related thereto include and reference a separate written
change order form expressly stating the proposed Product Price and/or Bill of
Material change, as applicable, and the Program Manager for each Party expressly
approves such written change order form by reply email.
13.9. Severability. If any one or more of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision hereof, and this Agreement shall be construed as if such
invalid, illegal or unenforceable provision had never been contained herein.

19



--------------------------------------------------------------------------------



 



13.10 Force Majeure. Except for payment obligations, neither Party shall be
responsible for any delay or failure in performance to the extent such delay or
failure is caused by fire, embargo, explosion, earthquake, flood, war, labor
dispute, government requirements, acts of God, global inability to secure raw
materials or transportation facilities, acts or omissions of carriers or
suppliers, or other causes beyond the Party’s control.
13.11. Headings. The headings of the sections and subsections in this Agreement
are for convenience only and shall not be deemed to affect, qualify, simplify,
add to or subtract from the contents of the clauses that they reference.
13.12. Counterparts. This Agreement and any SOW may be executed in counterpart
signature pages, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.
13.13. Termination of NCNR. The Parties acknowledge and agree that Sourcefire
submitted a Non-Cancelable/Non-Returnable Product Commitment dated December 22,
2009, January 15, 2010 and February 9, 2010 (each, an “NCNR”) pursuant to which
Sourcefire agreed to repay Premio for the advanced purchase of certain
components. Premio acknowledges and agrees that upon receipt of the initial
Quarterly Forecast from Sourcefire, such NCNRs shall be considered part of the
Quarterly Forecast and Sourcefire’s payment obligations to Premio for the
components purchased under the NCNRs (and Products manufactured therefrom) shall
be governed exclusively by the terms and conditions of this Agreement.
[Signature Page Follows]

20



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have caused this Manufacturing and Supply
Agreement to be executed by their duly authorized representatives in one or more
counterparts, each of which shall constitute an original, effective as of the
day and year set forth above.

                      Premio, Inc.       Sourcefire, Inc.    
 
                   
By:
  /s/ Kevin Wu
 
      By:    /s/ Todd P. Headley
 
   
Name:
  Kevin Wu       Name:   Todd P. Headley      
Title:
  Executive Vice President       Title:   Chief Financial Officer      
Date:
  March 10, 2010       Date:   March 10, 2010    

21